       Case 2:03-cr-00197-RAJ Document 299-4 Filed 03/12/20 Page 1 of 2 PageID# 1019
      ASKKU         ♦               INMATE EDUCATION DATA                        01-18-2020
 PAGE- 001                               TRANSCRIPT                              14:34:53


 REGISTER NO: 55535-083         NAME..: MCCOY                              FUNC: PRT
 FORMAT        : TRANSCRIPT    RSP OF: ASH-ASHLAND FCI


                                EDUCATION INFORMATION
 FACL ASSIGNMENT DESCRIPTION                          START DATE/TIME STOP DATE/TIME
 ASH    ESL HAS    ENGLISH PROFICIENT                 11-29-2004 1027 CURRENT
ASH     GED HAS    COMPLETED GED OR HS DIPLOMA        01-05-2005 0751 CURRENT


         -                           EDUCATION COURSES   --
SUB-FACL      DESCRIPTION                       START DATE     STOP DATE    VNT AC LV       HRS
ASH           OFFICE MANAGER APPRENTICE         04-01-2019 CURRENT
ASH           POST SECONDARY CORRESPONDENCE     10-26-2017 CURRENT
ASH           YOUTH MENTOR PROGRAM              11-01-2019 CURRENT
ASH           LEAN SIX SIGMA                    12-04-2019 01-09-2020        P    C   p      16
ASH           AtO WELLNESS AT RISK              05-07-2018 05-11-2018        P    C   p       1
VIM           COASTLINE CC BUS ORG & MGMT       06-12-2017 09-07-2017        C    C   p       0
VIM           COASTLNE COM COL BIOLOGY 100      06-12-2017 09-07-2017        C    c   p       0
VIM           COASTLINE CC INTRO STATISTICS     01-30-2017 05-30-2017        C    c   p       0
VIM           BEGINNERS BEADING CLASS           02-04-2017 03-11-2017        P    c   p       6
VIM           INTERMEDIATE GUITAR CLASS         01-09-2017 01-09-2017        P    c   p       6
VIM           COASTLNE COM COL AA DEGREE     03-03-2014 03-15-2016           P    c   p      30
VIM           CORRESPONDENCE COURSE, COLLEGE 12-01-2014 03-15-2016           P    c   p      24
VIM           CORE STABILITY INSTRUCT TRAIN  11-29-2016 01-03-2017           P    c   p       6
VIM           BEGINNERS ENGLISH GUITAR CLASS 11-10-2016 12-19-2016           P    c   p       6
VIM           BEGINNERS ENGLISH GUITAR CLASS 11-20-2016 12-20-2016           P    c   p       6
VIM           BEGINNING WATERCOLOR PAINTING     11-15-2016 12-13-2016        P    c   p       6
VIM           TUTOR TRAIN-GED/ESL/ACE/VT/RPP 12-04-2016       12-12-2016     P    c   p      10
VIM           RPP NUTRITION CLASS (Cl)          10-18-2016 11-22-2016        P    c   p      12
VIM           BEGINNERS DRAWING CLASS           08-17-2016 09-21-2016        P    c   p       6
VIM           COASTLNE COM COL AA DEGREE        12-01-2014 03-15-2016        P    c   p     240
VIM           COASTLINE CC HUMANITIES 110    01-31-2016 05-30-2016           C    c   p       0
VIM           BEGINNERS ENGLISH GUITAR CLASS 03-11-2016 04-15-2016           P    c   p       6
VIM           BEGINNERS SOUND ENGINEERING    03-09-2016 04-13-2016           P    c   p       6
VIM           BEGINNERS DRAWING CLASS           03-17-2016 04-21-2016        P    c   p       6
VIM           RECREATION AIDE (12 HOURS)        03-13-2016 04-17-2016        P    c   p       6
VIM           COASTLNE COM COL SOCIOLOGYIOO     08-23-2015 12-13-2015        c    c   p       0
VIM           COASTLINE CC PSYCH 116            08-23-2015 12-13-2015        c    c   p       0
VIM           COASTLINE COMM COLLEGE HISTORY 08-23-2015 12-13-2015           c    c   p       0
VIM           SOFTBALL OFFICIATING CLASS        01-25-2016 01-30-2016        p    c   p       6
VIM           INTERMEDIATE CROCHET CLASS        10-06-2015 11-10-2015        p    c   p       6
VIM           COASTLNE COL INTRO GERONTOLOGY 06-14-2015 08-07-2015           c    c   p       0
VIM           COASTLINE COMM COLLEGE SOCIOLO 06-14-2015 08-07-2015           c    c   p       0
VIM           COASTLINE CC PHILOSOPHY 115    06-14-2015 08-07-2015           c    c   p       0
VIM           BEGINNERS SOUND ENGINEERING       07-01-2015 08-12-2015        p    c   p       6
VIM           INTERMEDIATE CROCHET CLASS        06-21-2015 07-26-2015        p    c   p       6
VIM           ACE HOW TO AVOID RECIDIVISM       05-18-2015 06-22-2015        p    c   p      10
VIM           ACE HOW TO AVOID RECIDIVISM       05-18-2015 06-22-2015        p    c   p      10
VIM           SERVSAFE VT PROGRAM               05-20-2015 07-14-2015        p    c   M     300
VIM           RPP FCC AIDS AWARENESS (CD        12-03-2014 12-03-2014        p    c   p       1
VIM           INTERMEDIATE BEADING CLASS        04-26-2015 05-31-2015        p    c   p      6


G0002         MORE PAGES TO FOLLOW . . .




                                           Exhibit E-4
       Case 2:03-cr-00197-RAJ Document 299-4 Filed 03/12/20 Page 2 of 2 PageID# 1020
   ASHKU                          INMATE EDUCATION DATA                          01-18-2020
 PAGE 002 OF 002                        TRANSCRIPT                               14 : 34 ; 53


 REGISTER NO: 55535-083         NAME. .: MCCOY                             FUNC:   PRj
 FORMAT      : TRANSCRIPT       RSP OF: ASH-ASHLAND FCI

                                   education COURSES     --
 SUB-FACL    DESCRIPTION                         START DATE    STOP DATE EVNT AC LV             HRS
 VIM         ACE ART OF COMMUNICATION            05-10-2015 06-16-2015       P     C     p       10
 VIM         PARENTING FROM A DISTANCE           02-20-2015 05-01-2015       P     C     p       10
 VIM         PROFESSOR TEACHES OFFICE 2010       02-20-2015 05-25-2015       P     C    M       150
 VIM         SOFTBALL OFFICIATING CLASS          04-13-2015 04-27-2015       P     C    P        6
VIM          TUTOR TRAIN-GED/ESL/ACE/VT/RPP 03-08-2015        04-05-2015     P     C   P         10
MCD          VT CORE CURRICULUM                  01-27-2014 05-20-2014       P     C   c        115
MCD          VT BUSINESS MARKET 7:45-10:15       07-13-2012 11-30-2012       P     C    M       112
MCD          FRACTIONS                           08-28-2012 08-28-2012       P     C    P       10
MCD          BEGINNING GUITAR                    08-17-2011 10-17-2011       P     c   P         1
MCD          INTRO TO COMPUTER USAGE             06-29-2011 08-03-*2011      P     c   P         1
RBK          NCCC/PHI100/TUESDAY530-830PM        09-14-2010   01-22-2011     P     c   P        45
RBK          BROADSIDE BLING                     06-20-2010 07-12-2010       P     c   P        24
RBK          SPOKEN WORD POETRY WORKSHOP         04-23-2010 04-30-2010       P     c   P        15
RBK          CLEP FINANCIAL ACCOUNTING           03-29-2008 06-19-2008       P     c   P        60
RBK          CAREER EXPLORATION SEMINARS 2H 11-13-2007 12-12-2007            P     c   P         4
RBK          CONCEPTS OF ELECT, M-TH 730X        10-30-2007 12-07-2007       P     w   I         6
RBK          PUBLIC SPEAKING TUEtTHUR 5:30P 10-22-2007 11-01-2007            P     c   P        12
MCR          BEGINNING GUITAR THURSDAY           09-09-2006 09-20-2006       P     c   P         1
MCR          AEROBICS TUES/THUR/SAT 5:30 PM 06-06-2005        07-19-2005     P     c   P        16
MCR          PARENTING THURS 6-8 PM              05-12-2005 06-21-2005       P     c   P        12
MCR          PARENTING, THURSDAY 6-8 PM          01-20-2005 04-11-2005       P     c   P        16
MCR          CALISTENICS THUR 7:00 PM            01-16-2005 02-07-2005       P     c   P        16




GOOOO        TRANSACTION SUCCESSFULLY COMPLETED
